Pettit, J.
The paper purporting to be a transcript in this case is not certified under the seal of the court from which it purports to come, and for that reason the appeal is dismissed. We cannot recognize a paper as a copy or transcript of the records of another court, unless it comes to us under the seal of that court. 2 G. & H. 273, sec. 558; Hinton v. Brown, 1 Blackf. 429; Vanliew v. The State, 10 Ind. 384; Sanford v. Sinton, 34 Ind. 539.
The appeal is dismissed, at the costs of the appellant.